Citation Nr: 0207188	
Decision Date: 07/02/02    Archive Date: 07/10/02

DOCKET NO.  00-01 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Counsel


INTRODUCTION

The veteran had verified active service from November 10, 
1955, to January 30, 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.  

In April 1969, the RO denied the veteran's application for 
service connection of a personality disorder.  The veteran 
did not appeal that decision.  In August 1977, the RO again 
denied service connection of a nervous condition.  The 
veteran filed a timely notice of disagreement (NOD), and a 
statement of the case (SOC) was issued by the RO, but he did 
not perfect his appeal.

By rating decisions dated in July 1996 and March 1997, the RO 
denied service connection for an acquired psychiatric 
disorder, to include anxiety and depression.  The veteran 
filed a timely NOD in August 1996.  The RO issued an SOC and 
a supplemental statement of the case (SSOC) in September 1996 
and March 1997, respectively.  The veteran did not perfect 
that appeal.  

In October 1998, the veteran filed a claim seeking 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  The RO, in a January 2000 rating decision, 
considered the claim on a de novo basis, and denied service 
connection for PTSD.  The veteran perfected an appeal as to 
the January 2000 determination.  Inasmuch as the veteran's 
October 1998 claim for PTSD is based upon a new mental 
disorder, which was not diagnosed or considered at the time 
of the prior RO denials in 1969, 1977, 1996, and 1997, it 
constitutes a "new claim" that is not subject to the 
provisions governing the finality of previous claims.  See 
Ephraim v. Brown, 82 F.3d 399, 402 (Fed.Cir. 1996); Patton v. 
West, 12 Vet. App. 272, 278 (1999).  

In February 2000, the veteran requested a personal hearing 
before a Hearing Officer at the local RO.  The hearing took 
place in August 2000.  In October 2000, the veteran, through 
his service representative, withdrew a subsequent request for 
a personal hearing and requested that the claims file be sent 
to the Board.  


FINDINGS OF FACT

1. The evidence of record includes a nursing diagnosis of 
PTSD based upon the veteran's claimed in-service 
stressors, primarily involving allegations of personal 
assault, threats, and harassment.  

2. The veteran served during peacetime, and was separated 
from service due to a personality disorder.  

3. A thorough and comprehensive VA psychiatric examination 
for compensation and pension purposes dated in September 
1999, based upon review of the claims file and an 
interview with the veteran, diagnosed a personality 
disorder as opposed to PTSD, and noted that in-service 
events had not caused the veteran's current difficulties.  

4. There is no credible supporting evidence of record that 
the veteran was physically assaulted or emotionally abused 
during his brief military service or that any of his 
"ongoing difficulties" in functioning are related to his 
treatment in military service.  

5. In August 2001, the veteran reported that he had no 
further evidence to submit in support of his claim.  


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304(f) (1999 
& 2001). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000).  The VCAA repealed 
prior law requiring that one seeking VA benefits must file a 
well-grounded claim, and now provides that, upon receipt of a 
complete or substantially complete application, the Secretary 
shall notify the claimant and the claimant's representative, 
if any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary to 
substantiate the claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 
(codified as amended at 38 U.S.C.A. § 5103 (West Supp. 
2001)).  The Act also requires the Secretary to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  VCAA § 3(a), 114 
Stat. 2096, 2097-98 (codified at 38 U.S.C.A. § 5103A (West 
Supp. 2001)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The Court of Appeals for 
Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases which had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the United States Court of 
Appeals for the Federal Circuit has recently held that only 
section 4 of the VCAA (which eliminated the well-grounded 
claim requirement) is retroactively applicable to decisions 
of the Board entered before the enactment date of the VCAA, 
and that section 3(a) of the VCAA (covering duty-to-notify 
and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, No. 00-7122 (Fed. Cir. May 20, 2002) (stating that 
Dyment "was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  These new regulations, which 
in pertinent part are effective as of the date of enactment 
of the VCAA, interpret and implement the mandates of the 
statute, "and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  The record in this 
case includes service medical records, the military personnel 
file, past and current VA medical records, a recent VA 
psychiatric examination, and a hearing transcript.  The 
record also documents several attempts to obtain all 
available evidence including the veteran's service personnel 
records, and private and VA medical records, and those 
records have been obtained as available.  The RO issued an 
SOC in February 2000 and an SSOC in July 2001, the latter 
prepared by a Decision Review Officer, which have set forth 
the law and facts in a fashion that clearly and adequately 
informed the claimant of the evidence needed to substantiate 
his claims.  

Because the veteran's claimed stressors primarily involve 
allegations of personal assault, threats, and harassment, any 
development of  the record must be in accordance with that 
required for claims involving allegations of personal 
assault.  See Patton v. West, supra.  Veterans seeking 
service connection for disability due to claimed in-service 
personal assault face unique problems in documenting their 
claims.  See VA Adjudication Procedure Manual M21-1, Part 
III, para. 5.14 (Apr. 30, 1999).  

Because assault is an extremely personal and sensitive issue, 
many incidents of personal assault are not officially 
reported, and victims of this type of in-service trauma may 
find it difficult to produce evidence to support the 
occurrence of the stressor.  Therefore, alternative evidence 
must be sought.  The M21-1 Manual includes a sample letter to 
be sent to the veteran, asking him to provide detail as to 
any treatment he had received, any family or friends he had 
communicated with concerning the claimed personal assault(s), 
and any law enforcement or medical records pertaining to the 
alleged assault(s).  Id.  See also YR v. West, 11 Vet. App. 
393 (1998) (para. 5.14 is a substantive rule and the 
equivalent of a VA regulation).  

At this juncture, the Board acknowledges that the veteran is 
functionally illiterate.  Applying the facts of this case 
against the above criteria, the Board finds that the RO 
provided the veteran with a proper application form and 
communicated with him as to the evidence required to prove 
his PTSD claim.  Moreover, he has been represented by an 
accredited service organization representative throughout his 
claim.  After he indicated that his claimed stressors 
involved an allegation of personal assault, the RO provided 
him and his representative with a PTSD Questionnaire and VA 
Form 21-4138 (Statement in Support of Claim), which the 
veteran did not complete and return.  The RO has also 
contacted various official sources, including the National 
Personnel Records Center (NPRC), in an attempt to verify the 
veteran's reported stressors.  In addition, the RO afforded 
the veteran a VA PTSD examination, most recently in September 
1999, and obtained relevant VA treatment records.  The 
development accomplished in this matter corresponds to that 
required in personal assault cases.  On appellate review, the 
Board sees no areas in which further development may be 
fruitful.  

In view of the foregoing, the Board cannot find any basis 
under the VCAA to defer adjudication.  Accordingly, the Board 
finds that we may proceed to decide this matter without 
prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, the Board finds that VA has satisfied 
its duty to assist the veteran by apprising him as to the 
evidence needed, and in obtaining evidence pertaining to his 
claim under both former law and the new VCAA, as well as the 
new regulations.  See 38 U.S.C.A. § 5107(a) (1991); VCAA § 
3(a), 114 Stat. 2096, 2096-98 (codified as amended at 38 
U.S.C. §§ 5103, 5103A); 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).

Thus, the Board finds that no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens upon VA, with no benefit flowing to the appellant.  
The U.S. Court of Appeals for Veterans Claims has held that 
such remands are to be avoided.  See Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  See Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2001).  Under both previous law and the VCAA, when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.102 (2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.102).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.  

II.  Factual Background and Applicable Law

The veteran contends that he was physically and emotionally 
abused during his brief military service.  He asserts that he 
has PTSD as a result of that experience. 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service during peacetime, or for aggravation 
of a pre-existing injury suffered, or disease contracted, 
during such service.  See 38 U.S.C.A. § 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303(a), 3.304 (2001).

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  See 38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  See 
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

To establish service connection for post-traumatic stress 
disorder, there generally must be:  (1) a current medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor); (2) medical evidence of a causal nexus 
between current symptomatology and the claimed in-service 
stressor(s); and (3) credible supporting evidence that the 
claimed in-service stressor(s) actually occurred.  See 38 
C.F.R. 3.304(f); see Anglin v. West, 11 Vet. App. 361, 367 
(1998); Gaines v. West, 11 Vet. App. 353, 357 (1998), Cohen 
v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi v. Brown, 10 
Vet. App. 307 (1997).  The diagnosis of PTSD must comply with 
the criteria set forth in the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994) (DSM-IV).  See generally Cohen v. 
Brown, supra; 38 C.F.R. §§ 4.125, 4.130 (2001).

Administrative records received from the National 
Personnel Records Center show that the veteran enlisted 
in the U.S. Naval Reserve on October 20, 1955, as a 
seaman recruit, for a period of six years.  He was 
assigned to the Active Status Pool, and issued an 
identification card showing that he was currently 
inactive.  He then volunteered for 24 months of active 
duty.  On October 28, 1955, he was ordered to report to 
active duty at a Naval Training Center.  He reported for 
active duty on November 10, 1955.  

The initially issued DD Form 214 (Report of Separation 
from the Armed Forces of the United States) and his 
service personnel records reflect that, after 
transferring from inactive duty to active duty in the 
U.S. Navy Reserve, the veteran served for 2 months and 
21 days (during which time he was on leave for 14 days) 
prior to being separated from service on the basis of an 
inadequate personality.  He was issued a discharge under 
honorable conditions at that time.  In February 1977, 
the Bureau of Naval Personnel, pursuant to a decision of 
the Board for Correction of Naval Records, issued a 
Report of Separation from Active Duty, on DD Form 214N, 
indicating that the character of discharge had been 
amended to honorable. 

A medical examination in October 1955, the purpose of 
which was noted as "active duty status pool," indicated 
no complaints or findings referable to psychiatric 
abnormality.  The report of a January 1956 medical 
examination, conducted several days before his 
separation from active service, notes the purpose as 
"Unsuit," and reflects the following, based upon a 
Report of Aptitude Board:  "This 18 year old recruit has 
a long standing history of poor performance which has 
characterized his progress here.  He is poorly 
motivated, has few assets and is . . . non-effective.  
His retention in the Naval Service is not warranted."

The service department records on file are silent as 
regards any specific disciplinary events.  The 
administrative file does not contain a qualifications 
record to evaluate the veteran's performance.  An August 
1959 report of medical examination, the purpose of which 
was listed as "Enlist USN," reflects that the veteran 
related that he had a history of peptic ulcer in 1956, 
seen by X-ray, and that he was medically discharged from 
the Navy for that.  There is no documentation in the 
service medical records of complaints, evaluation, or 
treatment of symptoms related to a peptic ulcer.  A 
peptic ulcer was not identified on the entrance 
examination in October 1955 or the January 1956 report 
of medical examination.  With further regard to the 
August 1959 examination, no psychiatric abnormality was 
noted.  

A private medical statement from Dr. K.H., dated in 
August 1959, indicates injury or illness of the veteran 
for the period from July 1956 to April 1959.  The seven-
paragraph letter is silent as regards any complaints, 
evaluation, or diagnosis of PTSD.  

Upon VA psychiatric examination in April 1969, the veteran 
reported that, "[t]hroughout his term of service, he felt 
that they were probably picking on him, putting him on jobs 
they didn't put others on."  There were no specific 
assertions of particular stressor events in service.  From 
the interview with the veteran and review of his service 
records, the examiner noted that "he was not very effective 
in service in that he was discharged as an inadequate 
personality.  He admits to us that he had trouble getting 
along with others in service, and since, blowing his top 
quite easily.  He tells us that he had 15, 20 jobs since he 
left the service--the reasons for leaving the employment are 
not too definite."  The psychiatris diagnosis entered by the 
examiner was inadequate personality.

In relevant part, VA inpatient and outpatient treatment 
records for the period from 1969 to 1981 reflect diagnoses of 
depression, situational depression, "?" schizoid, and 
personality disorder.  Social Security Administration records 
received in 1996 consisted of VA inpatient records dated in 
1976, 1977, and 1981.  Collectively, these records do not 
demonstrate treatment for symptoms of or a diagnosis of PTSD.  
The findings reflect investigation of possible psychosis; 
specifically, in 1977, there was reported to be no evidence 
of hallucinations, delusions, or thought content 
preoccupation.  In 1981, there were no hallucinations or 
frank delusions.  The psychological testing showed a very 
highly elevated disorganized and also technically invalid 
Minnesota Multiphasic Personality Inventory (MMPI), with the 
veteran endorsing a number of clearly bizarre items in 
general.  The veteran came off as a rather helpless person, 
immature, and strongly help seeking.  The psychiatric 
diagnoses on discharge were major affective disorder, 
recurrent depression, and inadequate personality.  

In pertinent part, private medical records from the Southdale 
Family Practice, PA, for the period from 1985 to 1995 reflect 
the diagnoses of depression and manic depression.  

An October 1998 assessment for residential treatment written 
by a clinical nurse specialist reflects complaints of 
nervousness, feeling overwhelmed, complaints of low stress 
tolerance, and overreacting to being confronted.  Clinical 
evaluation reflected that his mood was anxious.  The veteran 
reported experiencing a serious depression, serious anxiety 
or tension, hallucinations, and trouble understanding, 
concentrating, or remembering in the 30 days before his 
admission.  The Axis I diagnosis was nicotine dependence, 
history of "MOD" in 1980, and adjustment disorder: grief 
(apparently due to the death of his wife).  The Axis II 
diagnosis reflects "rule out" dependent traits.  The Axis V 
assessment for the last month was 65.  A social work note 
indicates that the veteran was depressed.  A separate entry 
also written by a clinical nurse specialist in October 1998 
reflects Axis I diagnoses of adjustment disorder secondary to 
grief and anxiety, nicotine dependence, and history of major 
depression in 1998.  The global assessment of functioning 
(GAF) score was 40.  

In November 1998, a clinical nurse specialist diagnosed 
depression versus dysthymia.  This entry reflects that the 
veteran did not have sleep difficulty due to depression or 
irritability.  He did not have outbursts of anger, or 
suicidal ideation, or homicidal ideation.  He complained of 
difficulty in concentration, anhedonia, and anergia, and some 
episodes of tearfulness.  The veteran reported being 
repeatedly physically and emotional abused by his commander 
during military service.  

The veteran was discharged from the Health Care for Homeless 
Veterans services (HCHV) in March 1999, by telephone contact.  
The psychiatric discharge summary completed by a nurse 
reflects Axis I diagnoses as adjustment disorder, grief, 
history of major depressive disorder in 1980, and nicotine 
dependence.  The Axis IV diagnoses were financial and money 
management problems.  The GAF score was 61.  A March 1999 
entry reflects that the veteran was very depressed due to 
financial and living problems.  The assessment was 
depression, chronic.  A subsequent entry in March 1999 
reflects that the veteran had an appointment for a PTSD 
evaluation.  A May 1999 psychiatry note reflects the initial 
"PCT session" by a "PCT" counselor.  The entry shows that 
the veteran's affect was blunted.  His mood was dysphoric.  
He denied any current suicidal ideation or homicidal 
ideation.  He was oriented and presented himself 
appropriately.  The Axis I diagnoses were major depression, 
recurrent, and mild to moderate alcohol abuse, in full 
remission.  The Axis IV diagnosis reflects homelessness and 
financial difficulty.  The current GAF score was 58.  The 
veteran reported that he believed he was both emotionally and 
physically abused by his drill instructor in service.  He 
denied any nightmares associated with his military service 
and reported no intrusive thoughts of the military.  He 
reported sleeping fairly well at night and stated that 75 
percent of his dreams were very pleasant and the remainder of 
them dealt with his falling or running away from things that 
would try to hurt him. 

The report of a September 1999 VA compensation and pension 
examination reflects a review of the veteran's medical 
records and claims file.  The examiner provided a lengthy and 
detailed discussion of his findings and conclusions.  The 
veteran reported having been harassed and physically abused 
by the commanding officer in boot camp, presumably in 1955.  
He stated that his commanding officer had entered the Navy 
along with the veteran's older brother, and had developed a 
dislike for the veteran's brother that was taken out on the 
veteran.  This, according to the veteran, led to his feeling 
discouraged about being able to do anything right.  The 
report further reflects that the veteran felt overwhelmed 
with everyday expectations of coping with life when left to 
do it himself.  He was a poor historian.  He had low average 
intellectual function, as measured by psychiatric testing.  
The examiner noted that the veteran relied on VA treatment 
facilities for help in dealing with his life when there was 
not an ongoing female relationship to do that for him.  The 
veteran had been married five times.  The examiner also 
reported that he saw no evidence that treatment the veteran 
might have received in the service in his brief stay there 
contributed significantly to his ongoing difficulties in 
functioning.  There were no symptoms of that.  Under the 
diagnostic reporting format, the physician noted, under Axis 
I, "No diagnosis."  The Axis II diagnoses were borderline 
intellectual function and dependent personality disorder with 
general ineffectiveness in coping with anything out of the 
ordinary in his day to day existence.  The Axis V GAF score 
was 55, representing moderate difficulty in coping with life 
on a day to day basis because of the veteran's difficulty 
coping and his intellectual limitations.  He tended to get 
along with people, but required a structured living situation 
to manage his life for any period of time.

An outpatient psychiatric clinic entry dated in December 1999 
reflects the veteran's assertions that he had sustained a 
blow to his head in service and that fellow service members 
had physically abused him.  

Entries dated in January 2000 by clinical nurse specialists 
reflect diagnoses of major depression and alcohol abuse.  The 
GAF score was 45.  The veteran reported that bupropion was 
helpful in moderating symptoms of depression including 
sadness, anergia, and diminished concentration.  In April 
2000, the veteran was discharged from Health Care for 
Homeless Veterans (HCHV) services.  The Axis I diagnosis was 
then major depression.  The Axis IV diagnosis indicated 
difficulty living independently and money management 
problems.  The GAF score was 51.  

An August 2000 psychiatry progress note reflects that the 
clinical nurse specialist had first evaluated the veteran in 
November 1998, when he had reported suffering physical abuse 
while in the military and subsequent emotional difficulties.  
The then current note reflects that the veteran continued to 
have occasional terrorizing nightmares of those beatings, as 
well as having intrusive thoughts of the events.  At times, 
he had had some regressive/dissociative events when he 
experienced vivid flashbacks of the beatings, but these times 
were less frequent in recent years.  The veteran linked his 
first depressive episodes with these events.  The Axis I 
diagnoses were PTSD and major depression.  The Axis IV 
diagnosis was severe difficulty living independently.  The 
GAF score was 55.  Otherwise, VA outpatient treatment records 
for unrelated disorders from 1997 to 2000 reflect that the 
veteran was medicated with antidepressants. 

Testimony from the August 2000 personal hearing before a 
Hearing Officer at the RO reflects the veteran's account that 
his chief petty officer beat him, cursed him, and told him he 
was not going to become a sailor.  He could not do anything 
right.  According to the veteran, every Wednesday and 
Thursday, the chief petty officer would beat him.  He would 
tell the guys in the barracks that the veteran was not a 
sailor.  The veteran testified that the chief petty officer 
hit him with an M-1 rifle and busted his teeth out.  The 
chief petty officer would wipe his feet on the veteran's 
white uniform during air bedding.  The harassment extended to 
other areas.  When the veteran would cry, the chief petty 
officer would threaten to throw him overboard.  The veteran 
testified that he feared the chief petty officer.  According 
to the veteran, he went home for Christmas with bruises on 
his head and ears.  His mother asked what happened.  The 
Tenth Naval District Commander offered the veteran a 
discharge.  The veteran testified that he was unaware of any 
official record or documentation of what was going on in 
service.  He did not report the chief petty officer to his 
commanding officer.  He testified that he went to the 
infirmary a couple of times.  He did not receive attention 
until he left the service.  

The RO sent the veteran a six-page letter in July 2001, 
describing the provisions of the VCAA and soliciting his 
assistance in advising the agency of any further information 
or evidence which he might think would be supportive of his 
claim.  A copy of that letter was also sent to the veteran's 
representative.  In August 2001, the veteran submitted a 
statement to the effect that he had no further evidence to 
submit in support of his claim.  Also in August 2001, his 
representive filed a statement requesting "that all possible 
consideration be given to the veteran's appeal under the laws 
and regulations of the Department of Veterans Affairs."  No 
further evidence was identified or submitted.

III.  Analysis

This case is complicated by several diagnoses, discussed 
above, indicating that the veteran has one or more 
personality disorders.  Under basic principles relating to 
service connection, a lifelong pattern of action or behavior 
manifesting developmental defects or pathological trends in 
the personality structure due to a personality disorder is 
considered to be of pre-service origin, and personality 
disorders are not diseases or injuries within the meaning of 
applicable legislation.  The law is clear that a personality 
disorder is not a disability for which service connection may 
be granted for VA compensation purposes.  See 38 C.F.R. 
§§ 3.303(c), 4.9, 4.127.  See also Winn v. Brown, 8 Vet. App. 
510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 
1997), specifically holding that "38 C.F.R. § 3.303(c), as 
it pertains to personality disorder, is a valid exercise of 
the authority granted to the Secretary of Veterans Affairs."  
See also Beno v. Principi, 3 Vet. App. 439, 441 (1992).  
Because the veteran has asserted, in part, that the 
presumption of soundness before service should attach to his 
claim for benefits, the Board observes that the only 
psychiatric condition noted during his peacetime service was 
the personality disorder. 

Turning to the PTSD claim, service connection for PTSD 
requires medical evidence diagnosing the condition in accord 
with 38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor was consistent with the 
circumstances, conditions, or hardships of his service, the 
veteran's lay testimony alone can establish the occurrence of 
the claimed in-service stressor.  See 64 Fed. Reg. 32,807-08 
(June 18, 1999) (codified at 38 C.F.R. § 3.304(f) and 38 
C.F.R. § 4.125 (2001) (requiring PTSD diagnoses to conform to 
the criteria in DSM-IV).  See also 38 U.S.C.A. § 1154(b) 
(West 1991).

In approaching a claim of service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel, i.e., the RO and the Board.  If adjudicators 
conclude that the record establishes the existence of such 
stressor, then, and only then, may a medical examination 
determine the sufficiency of the stressor to support a 
diagnosis of PTSD.  See West v. Brown, 7 Vet. App. 70 (1994); 
Zarycki v. Brown, 6 Vet. App. 91 (1993).  The Board notes 
that the veteran's reported PTSD stressors primarily involve 
allegations of physical assault, threats, and harassment 
during basic training.  With respect specifically to claims 
involving personal assault, all available evidence must be 
carefully evaluated.  If the military records do not document 
that a personal assault occurred, alternative evidence might 
still establish an in-service stressful incident.  

Behavior changes that occurred at the time of the claimed 
incidents may indicate the occurrence of an in-service 
stressor.  Examples of behavior changes that might indicate a 
stressor are (but are not limited to): (a) visits to a 
medical or counseling clinic or dispensary without a specific 
diagnosis or specific ailment; (b) sudden requests that the 
veteran's military occupational series or duty assignment be 
changed without other justification; (c) lay statements 
indicating increased use or abuse of leave without an 
apparent reason such as family obligations or family illness; 
(d) changes in performance and performance evaluations; (e) 
lay statements  describing episodes of depression, panic 
attacks, or anxiety but no identifiable reasons for the 
episodes; (f) increased or decreased use of prescription 
medications; (g) increased use of over-the-counter 
medications; (h) evidence of substance abuse such as alcohol 
or drugs; (i) increased disregard for military or civilian 
authority; (j) obsessive behavior such as overeating or 
under-eating; (k) pregnancy tests around the time of the 
incident; (l) increased interest in tests for HIV or sexually 
transmitted diseases; (m) unexplained economic or social 
behavior changes; (n) treatment for physical injuries around 
the time of the claimed trauma but not reported as a result 
of the trauma; and (o) breakup of a primary relationship.  
See M21-1, Part III, para. 5.14(7).

Rating personnel may rely on the preponderance of evidence to 
support their conclusions even if the record does not contain 
direct contemporary evidence.  In personal assault claims, 
secondary evidence may need interpretation by a clinician, 
especially if it involves behavior changes.  Evidence that 
documents such behavior changes may require interpretation in 
relationship to the medical diagnosis by a VA 
neuropsychiatric physician.  See M21-1, Part III, para. 
5.14(8).  

As the applicable regulations require medical evidence 
diagnosing PTSD in accord with 38 C.F.R. § 4.125(a), the 
record includes an August 2000 diagnosis of PTSD based on a 
recitation by the veteran of his claimed in-service stressors 
to a clinical nurse specialist in November 1998 and August 
2000.  The August 2000 entry does not reflect a review of the 
claims file and/or military records as a basis to support the 
diagnosis.  The Board stresses that the diagnosis came more 
than 43 years after his military service.  At most, the 
record satisfies two of the three required elements for 
service connection for PTSD.  See 38 C.F.R. § 3.304(f) (1999 
and 2001).  Under 38 C.F.R. § 3.304(f), the record must 
include credible supporting evidence that a claimed in-
service stressor actually occurred.  Where the alleged 
stressor involves non-combat, personal assault, the veteran 
must present evidence to corroborate his account of the 
stressor.  Thus, the sole remaining element, requiring 
credible supporting evidence that the claimed in-service 
stressors occurred, is an adjudicatory question involving 
both consideration of the facts as presented and the 
credibility of the evidence contained in the instant record.  
See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) (VA need 
not accept a physician's diagnosis "[j]ust because a 
physician or other health care professional accepted the 
appellant's description of his [wartime] experiences as 
credible and diagnosed the appellant as suffering from 
PTSD").  Thus, other sources of information must be 
consulted.  

Even though the veteran described the alleged in-service 
stressors on outpatient mental health visits dated in October 
1998 and November 1998, it must be emphasized that the 
"PCT" counselor did not record a diagnosis of PTSD in May 
1999.  It is more significant that the report of the 
September 1999 comprehensive VA psychiatric examination cites 
the stressor evidence with the VA physician later diagnosing 
borderline intellectual function and personality disorder, 
not PTSD.  In this regard, the medical evidence of record 
does not contain a medical diagnosis of PTSD by a 
psychiatrist or a psychologist.  The Board stresses that the 
veteran's own statements cannot, as a matter of law, 
establish the occurrence of non-combat stressors.  See 
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, 
credible supporting evidence of the actual occurrence of the 
in-service stressors cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  The Board emphasizes that a review of the 
evidence of record, to include the service medical records 
and the military personnel file, fails to disclose that the 
veteran reported sustaining any injuries as a result of 
personal assault or harassment during his brief military 
service.  The veteran has also asserted that he sustained 
dental injury in service.  The service medical records do not 
indicate an evaluation for dental injury, nor do they reflect 
that the veteran received psychiatric treatment in 1955 or 
1956.  

It must be further observed that the record demonstrates 
psychiatric evaluations since the 1960's without a reference 
to personal assaults in service.  A prime example is the 
March 1969 VA examination, when the worst assertion made by 
the veteran with regard to his treatment in service was that 
he felt people were "picking on him" and "putting him on 
jobs they didn't put others on."  It appears from a review 
of the record that it was not until approximately 1998 that 
the veteran reported experiences which occurred during 
service that included assaults, threats, and harassment.  
During the August 2000 RO hearing, the veteran was asked if 
there were any official reports of the abuse which he alleged 
had taken place during service or whether he had confided in 
anyone regarding the alleged stressors, to which the veteran 
stated "I don't think so" to the official report, but 
"yes" to informing his brother.  In addition, he reported 
that his mother (who had seen his bruising at Christmas) and 
his brother were now deceased.  He provided no evidence 
demonstrating their prior knowledge.  While the veteran 
testified in August 2000 that other service members witnessed 
the harassment and personal assaults, he provided no comrade 
statements to support his claim.  Even though the veteran and 
his representative were provided with development tools, 
i.e., the PTSD Questionnaire, the veteran did not complete 
and return the PTSD Questionnaire form.  He did not provide 
specific detailed information regarding the events on clinic 
visits or at his personal hearing in August 2000.  

In the absence of a diagnosis of PTSD that conforms to 38 
C.F.R. § 4.125(a), and with no evidence of a verifiable 
stressor, there is no duty to submit the veteran's claimed 
stressors to the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) for verification.  In summary, the 
Board concludes that the record does not corroborate the 
veteran's claimed stressors through credible supporting 
evidence.  The evidence does not reveal supporting lay 
statements from the veteran's fellow unit members or others 
who may have witnessed or participated in any of the alleged 
abuse.  Nor do the service department records verify these 
events.  In short, the sole supporting evidence that the 
alleged stressful events occurred are the veteran's own 
statements as to such experiences, which are inconsistent 
with other accounts of his service.  A non-combat veteran's 
lay testimony, alone, regarding in-service stressors is 
insufficient to establish the occurrence of the stressor.  
See Cohen, 10 Vet. App. at 141; Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

Consequently, the appellant's claim for service connection 
for PTSD, on the basis that he was physically abused and 
harassed by a commanding officer during service, fails.  The 
Board notes that all three elements required for such a 
showing under 38 C.F.R. § 3.304(f) have not been met.  In 
light of the evidence and for the reasons discussed above, it 
is the determination of the Board that the preponderance of 
the evidence is against the claim of entitlement to service 
connection for PTSD.  In reaching this decision, the Board 
has considered the doctrine of reasonable doubt.  However, as 
the preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Service connection for post-traumatic stress disorder is 
denied.  




			
ANDREW J. MULLEN
Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled 
"Appeal to the United States Court of Appeals for 
Veterans Claims."  (1) A "Notice of Disagreement filed 
on or after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before 
VA," filing a "Notice of Disagreement with respect to 
the claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



